

 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
EXHIBIT 10.23

CONFIDENTIAL SEPARATION AGREEMENT
AND GENERAL RELEASE


This Confidential Separation Agreement and General Release (“Agreement”) is
entered into this 16th day of April, 2015 between Acxiom Corporation, its
successors and current and former subsidiaries, affiliates, officers,
directors, employees, representatives, insurers, agents and assigns (“Acxiom”),
and Nada Stirratt (“Associate”).


1.  
   Associate’s employment with Acxiom is severed effective March 31, 2015
(“Separation Date”), under the following terms and conditions:



a.  
Associate acknowledges that she is an “at will” employee and does not have any
right to severance benefits under Acxiom’s policies or any other understanding
or agreement with Acxiom that would entitle her to severance benefits related to
her separation from Acxiom on the Separation Date.  However, in consideration
for Associate’s execution of this Agreement, Acxiom agrees to provide the
additional benefits described in Exhibit A attached to and made part of this
Agreement.



b.  
In exchange for the consideration set forth in Exhibit A, Associate agrees to
unconditionally release and discharge Acxiom from all claims, obligations and
liabilities Associate has or may have had, whether known or unknown, suspected
or unsuspected up to and as of the date of the execution of this Agreement,
arising out of or related to Associate’s employment, separation from Acxiom and
any other contact or association with Acxiom. Such claims include, without
limitation, those for: personal injuries; compensatory, punitive, and liquidated
damages; wages, salaries, commissions, and bonuses; deductions; back pay; front
pay; reinstatement; court costs; attorneys’ fees; intentional infliction of
emotional distress; tort; express or implied contract; wrongful discharge;
and/or for any other known or unknown causes, claims or demands which Associate
has or may have had against Acxiom.  This Agreement specifically releases and
discharges Acxiom from, without limitation, any and all claims Associate has or
may have had against Acxiom under:



i.  
Title VII of the Civil Rights Act of 1964, Section 1981 of the Civil Rights Act
of 1866, Section 1981A of the Civil Rights Act of 1991, and Executive Order
11246, which prohibit discrimination based on race, color, national origin,
religion, or sex;



ii.  
the Age Discrimination in Employment Act and Executive Order 11141, which
prohibit age discrimination in employment;



iii.  
the Americans with Disabilities Act of 1990 and Sections 503 and 504 of the
Rehabilitation Act of 1973, which prohibit discrimination on account of
disability;



iv.  
the Fair Labor Standards Act of 1938, which regulates wage and hour matters;



 
                      /s/  NCS                                   /s/   SH   
                    Associate Initials                Acxiom Initials

--------------------------------------------------------------------------------

 
v.  
the Equal Pay Act of 1963, which prohibits paying men and women unequal pay for
equal work;



vi.  
the Consolidated Omnibus Budget Reconciliation Act of 1985, which requires
employers under certain circumstances to offer continued health coverage after
an employee’s separation of employment;



vii.  
the Employee Retirement Income Security Act which, among other things, protects
employee benefits;



viii.  
the Older Worker Benefit Protection Act;



ix.  
the Arkansas Civil Rights Act of 1993;



x.  
the Family and Medical Leave Act, which requires employers to provide leaves of
absence under certain circumstances;



xi.  
the Occupational Safety and Health Act;



xii.  
state or federal common law;



xiii.  
any local, state, or federal law whatsoever; and



xiv.  
Acxiom Corporation 2010 Executive Officer Severance Policy



each as amended. Associate acknowledges that this is a knowing and voluntary
waiver. Associate waives all seniority rights she may have with Acxiom, and
Associate expressly waives any claim for reinstatement by Acxiom.


c.  
This waiver and release does not apply to or waive: 1) Associate’s rights to
enforce this Agreement; 2) any rights Associate may have under applicable
workers’ compensation or unemployment compensation statutes, or 3) any right to
continuation of health care coverage under the Consolidated Omnibus
Reconciliation Act.



2.  
Associate is entering into this Agreement knowingly and voluntarily of her own
free will and with the intent to be bound hereby, she has carefully read the
Agreement, she fully understands the provisions and effect of this Agreement,
she has not been forced, induced or coerced into entering into this Agreement,
and Associate has the right at Associate’s cost to consult with an attorney of
her own choosing prior to signing this Agreement and has done so to the extent
deemed appropriate.  Associate also acknowledges that this Agreement is written
in a manner calculated to be understood by her, that she does not waive any
rights or claims that may arise after the date of this Agreement, and that she
is waiving rights and claims in exchange for consideration in addition to
anything of value to which she is already entitled.  Employee agrees this
Agreement has been individually negotiated and is not part of a group exit or
termination incentive program.  Associate acknowledges that she has the right to
consider this Agreement for a period of twenty-one (21) days.  The parties
hereby agree that changes made to this Agreement; whether material or
immaterial, do not restart the running of the twenty-one (21) day review period.
If Associate elects to sign this Agreement before the end of the twenty-one (21)
day period, she agrees that the earlier execution of this Agreement by Associate
is Associate’s voluntary choice.  Associate may revoke this Agreement at any
time and for any reason for a period of seven (7) days following the execution
of the Agreement.  The Agreement is not effective or enforceable until
expiration of the seven (7) day period.  Further, if Associate elects to sign
this Agreement, Associate must send the executed original version of this
Agreement to Acxiom Corporation, ATTN: Human Resources Operations Center (HROC),
PO Box 8190, Little Rock AR 72203-8190 or via electronic mail to John Yates,
Director of Employment Compliance at john.yates@acxiom.com. If the executed
Agreement is not received by Acxiom on or before May 15, 2015, the offer of
additional benefits described in Exhibit A will expire. Associate further
acknowledges and agrees that Associate is wholly responsible for ensuring that
the executed Agreement is provided to Acxiom by the deadline stated herein.



 
 
                     /s/ NCS                                          /s/ SH   
                     Associate Initials                      Acxiom Initials

--------------------------------------------------------------------------------

 
3.  
Except as set forth herein, the parties agree that, unless otherwise required by
an order of a court of competent jurisdiction, the fact, contents, and the terms
and conditions of, and the consideration for, this Agreement have not and shall
not be discussed, disclosed, referred to or communicated by Associate to any
past, present or prospective employees of Acxiom, to customers, suppliers, or
vendors of Acxiom, to the public, to third parties or to any other person or
entity, or in any way publicized, disclosed, distributed, discussed or
disseminated to anyone or any entity.  Associate is permitted, however, to make
confidential disclosure of the severance amount and terms, as required, to her
tax or legal advisors, accountants or governmental taxing authorities to comply
with her duty to report income for tax purposes.



4.  
In the event Associate is required by an order of a court of competent
jurisdiction to discuss, disclose, refer to, or communicate the contents, terms,
or conditions of, or consideration for, this Agreement, Associate agrees to
timely notify Acxiom in writing and allow Acxiom a reasonable opportunity to
interpose an objection.  No terms herein that are disclosed by Acxiom in a
filing with the Securities Exchange Commission (SEC) will be subject to the
requirements of sections 3 and 4.



5.  
Associate acknowledges that Acxiom has developed, at its own expense, and will
continue to develop and use, valuable technical and non-technical business and
trade secrets and other confidential information, including, without limitation,
information pertaining to Acxiom’s products, services, present and future
development, processes or techniques, marketing strategies and related data,
customer lists, vendor selection and information, sales and profits, costs and
suppliers, and personnel (the “Confidential Information”).  Acxiom has protected
the disclosure/release of Confidential Information to third persons and intends
that such information will continue to be kept confidential.  Associate
acknowledges that, during her employment with Acxiom, she had or may have had
access to such Confidential Information.  Associate hereby agrees to and
acknowledges a continuing obligation to preserve the confidentiality of, and not
to use, confidential information.  For a period of two (2) years after the
execution of this Agreement, Associate will inform prospective employers of
Associate of this provision of this Agreement.  Associate agrees not to disclose
and to return or has destroyed, including any copies, Acxiom’s Confidential
Information:  (1) acquired by or made known to Associate during or after her
Acxiom employment; or (2) to which Associate has had possession, access, or
control, or right of possession, access, or control at any time.



 
/s/ NCS                                      /s/ SH
                 Associate Initials                 Acxiom Initials

--------------------------------------------------------------------------------

 
6.  
Associate agrees and acknowledges that she has or will return all Acxiom
property to Acxiom unless destruction is otherwise permitted pursuant to Section
5 herein.  The return of Acxiom property shall function as a condition precedent
to any obligation to provide the benefits specified in Part B of Exhibit A, and
accordingly, Acxiom is not obligated to provide any benefits to Associate until
such time as it had received all Acxiom property from Associate.



7.  
Associate agrees not to knowingly make any statement or engage in any conduct
which may reasonably be expected to have the effect of disparaging Acxiom to:
(i) any media (broadcast print, digital, or other); or (ii) current or former
customers or employees of Acxiom; or (iii) third parties.  Likewise, Acxiom
agrees that its officers will not knowingly make any statement or engage in any
conduct that may reasonably be expected to have the effect of disparaging
Associate to:  (i) any media (broadcast print, digital, or other); or (ii)
current or former customers or employees, directors, officers or agents of
Acxiom; or (iii) third parties. Associate generally agrees not to make any
statements intended for public dissemination without Acxiom’s express written
consent. “Acxiom” includes the subsidiaries and affiliates of Acxiom
Corporation.  Both parties acknowledge and agree that each other party will be
irreparably harmed and that there may be no adequate remedy at law for a breach
of this non-disparagement agreement.



8.  
Notwithstanding any provision in this Agreement to the contrary, nothing
contained herein prohibits Associate from reporting possible violations of state
or federal law or regulation to any governmental agency or entity including but
not limited to the Department of Justice, the Securities and Exchange
Commission, the Congress, and any agency Inspector General, or making other
disclosures that are protected under the whistleblower provisions of federal law
or regulation.  Associate acknowledges that she does not need the prior
authorization of Acxiom to make any such reports or disclosures, and that
Associate is not required to notify Acxiom that she has made such reports or
disclosures.   Associate also acknowledges that nothing in this Agreement
prohibits her from filing a charge or participating in a proceeding conducted by
the U.S. Equal Employment Opportunity Commission, although Associate does waive,
release and give up the right to seek or receive any relief by or through the
EEOC.  Associate is not authorized to disclose or divulge any information or
material obtained under the attorney-client privilege while employed by or
associated with Acxiom.



9.  
This Agreement shall not be construed as an admission by Acxiom of any
wrongdoing or any violation of federal, state or local law, regulation or
ordinance, and Acxiom specifically disclaims any wrongdoing or liability to
Associate.  Additionally, nothing in this Agreement shall be construed as
creating a policy or practice of granting benefits to current or former
employees.



 
                                                                /s/
NCS                                       /s/ SH
                  Associate Initials                   Acxiom Initials

--------------------------------------------------------------------------------

 
10.  
This Agreement shall be construed and enforced under Arkansas law, without
regard to conflicts of law principles.



11.  
This Agreement was reached after good faith, arms length
negotiations.  Associate acknowledges that she is not signing this Agreement in
reliance on any promises; representations or inducements other than those
contained in this Agreement, and is signing this Agreement free of any duress or
coercion.  Associate further acknowledges that she has not assigned or
transferred any right or claim she may have against Acxiom.  This Agreement is
deemed to have been drafted jointly by the parties.  Any uncertainty or
ambiguity shall not be construed for or against either party based on
attribution of drafting.



12.  
Nothing in this Agreement or its Exhibits including the grant of any benefit
hereunder is intended to or should be construed as altering or superseding any
rights or obligations of the parties under the terms of any other
written agreements between the parties specifically, but not limited to any
associate agreement or any stock option or restricted stock unit grant agreement
(including, again without limitation, the right of Acxiom to cancel stock
options and/or restricted stock units and/or collect stock option gain due to
engagement by the Associate in certain activities).



13.  
Except as otherwise specifically provided herein, any controversy or claim
between Associate and Acxiom arising out of or related to Associate’s employment
with Acxiom, the termination of that employment, or this Agreement shall be
resolved exclusively by final and binding arbitration before an arbitrator, in
accordance with the then existing rules and procedures of the American
Arbitration Association, under its National Rules for the Resolution of
Employment Disputes. Judgment upon the award rendered by the arbitrator may be
entered by any court having jurisdiction thereof.  The cost to Associate of the
arbitration shall not exceed the amount she would incur if the matter arbitrated
were instead resolved in a judicial forum.  Notwithstanding the above, in the
event of an alleged breach of paragraph(s) 3, 4, and/or 5, either party shall
have the right to pursue all available rights and remedies with respect to that
breach in the appropriate court of law or equity.



14.  
In the event any portion of this Agreement is deemed to be invalid or
unenforceable, that portion will be deemed to be omitted and the remainder of
this Agreement will remain in full force and effect.



15.  
Associate agrees that, should Associate bring any action (in any forum)
challenging the enforceability of this Agreement, Associate will immediately
repay the total amount paid under Part B of Exhibit A, unless such action
directly pertains to the Age Discrimination in Employment Act.  In any action to
enforce this Agreement, except a claim pertaining directly to the Age
Discrimination in Employment Act, the prevailing party’s attorneys’ fees and
costs shall be paid by the non-prevailing party.



 
                                                                    /s/
NCS                                    /s/ SH
                  Associate Initials                   Acxiom Initials

--------------------------------------------------------------------------------

 
16.  
In the event Associate is reemployed by Acxiom prior to being unemployed for a
period which is at least as long as the number of weeks/months of severance as
specified in the attached Exhibit A, Associate shall be required to repay Acxiom
the difference between the severance amount paid less the amount determined by
multiplying the number of weeks actually unemployed by the weekly base pay
amount used in computing the severance payment received before returning to
work.  Associate may also be required to repay all or a portion of any other
sums that may be offered in Exhibit A, Part B.



17.  
This Agreement is binding on the parties and their heirs, successors,
administrators, agents, executors, assigns, and representatives.






                                                                      /s/
NCS                                  /s/ SH
                    Associate Initials                    Acxiom Initials
 
 

--------------------------------------------------------------------------------

 

THIS IS A FULL AND FINAL RELEASE.  TAKE THIS RELEASE HOME, READ IT, AND
CAREFULLY CONSIDER ALL OF ITS PROVISIONS BEFORE SIGNING IT: IT INCLUDES A
RELEASE OF KNOWN AND UNKNOWN CLAIMS.




ASSOCIATE:
 
ACXIOM CORPORATION:
  NADA STIRRATT     SCOTT HOWE
Name (Type or Print)
 
Name  (Type or Print)
 /s/ NCStirratt      /s/ Scott Howe
Signature
 
Signature
  XXXXXX     CEO & PRESIDENT
Associate’s Acxiom ID Number
 
Title
  4/16/15     4/16/15
Date
 
Date


                  /s/ NCS                                     /s/ SH
                 Associate Initials                   Acxiom Initials
 
 

--------------------------------------------------------------------------------

 

Exhibit A
to
Confidential Separation Agreement and General Release


By executing this Agreement, Associate acknowledges that she is not entitled to
any payment or compensation beyond that set out in this Exhibit.


A.  If the Associate does not execute the General Release, the following will be
paid/made available on the Separation Date or as soon as practicable following
the Separation Date:


1.  
All base pay, earned and unpaid through Separation Date;



2.  
All eligible and approved business expense reimbursements outstanding as of the
Separation Date;



3.  
Ability to continue current elected medical and/or dental coverage, at
Associate’s expense, in accordance with Acxiom’s COBRA policy.



B.  If the Associate does execute the General Release, the following additional
benefits will be paid in accordance with the terms of this Agreement within 45
days of the Separation Date:
 
 
1.  
  Severance benefits equal to six (6) months base pay, less applicable taxes and
withholdings,   to be paid in a lump sum following the Separation Date.



2.  
 A lump sum amount equivalent to ­­­­twelve (12) months of COBRA premium cost
based on Associate’s current elections, less applicable taxes and withholdings,
to help offset the cost of COBRA.



3.  
An additional lump sum payment of $638,235.56, less applicable taxes and
withholdings.



4.  
 An extension of the time in which Associate may exercise any vested options to
purchase shares of Acxiom common stock under the 2005 Equity Compensation Plan
of Acxiom Corporation until three (3) years after Associate’s Separation Date,
provided that in no event shall any options be exercisable beyond the earlier of
a) the end of the original exercise period; or b) the expiration of this three
year period.


 
                                      /s/ NCS                                   
         /s/ SH
                 Associate Initials     Acxiom Initials
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
